Citation Nr: 0936877	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-17 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for left knee disability, 
to include as secondary to service-connected residuals of 
fracture of the left talus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision in which the RO 
denied the Veteran service connection for a bilateral hip 
condition, and declined to reopen the Veteran's claims for 
service connection for right knee disability and for left 
knee disability.  The Veteran filed a notice of disagreement 
(NOD) in February 2004, and the RO issued a statement of the 
case (SOC) in June 2005.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in June 2005.  

In August 2006, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.  

In April 2007, the Board denied the issue of service 
connection for bilateral hip disability, but reopened claims 
for service connection for right and left knee disabilities.  
At that time, the claims for service connection for right and 
left knee disabilities were remanded for review on the 
merits, including an expansion to consideration of service 
connection on a secondary basis, to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development and consideration.  After completing the required 
actions.  in July 2009, the AMC granted service connection 
for a right knee disability (resolving the appeal as to this 
matter), but continued the denial of  service connection for 
a left knee disability (as reflected in a July 2009 SSOC). 
The remaining claim on appeal was thereafter  returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.	All notification and development actions needed to fairly 
adjudicate the remaining claim on appeal have been 
accomplished.

2.	No left knee disability was shown in service, or for many 
years thereafter.  

3.	The most persuasive medical opinion evidence on the 
question of whether the Veteran's currently demonstrated left 
knee disability is related to service or to a service-
connected disability weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for left knee disability, 
to include as secondary to service-connected residuals of a 
fracture of the left talus, are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing. See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, in January 2005 and May 2007 post-rating 
letters, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection, to include as secondary to 
service-connected disabilities, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
also requested that the Veteran submit any evidence in his 
possession that pertained to the claim.  Hence, the above-
referenced letters met all four of Pelegrini's content of 
notice requirements then in effect.  Regarding the 
Dingess/Hartman notice requirements, in April 2006 and May 
2007 post-rating letters, the RO/AMC provided the Veteran 
notice as to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
these determinations.  After issuance of the foregoing 
notices, and opportunity for the Veteran to respond, the July 
2009 SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notices.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records and post-service VA treatment 
records dated from 1984 to 2008, as well as reports of VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's Board 
hearing, as well as various written statements provided by 
the Veteran and by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2009).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Veteran contends that his left knee disability is related 
to service or secondary to his service-connected left ankle 
disability.  After a full review of the record, the Board 
finds that the claim must be denied on the basis of medical 
nexus.  It is noted that service connection is currently in 
effect for degenerative joint disease of the lumbosacral 
spine, rated 40 percent disabling; residuals of a fracture of 
the left talus, rated 10 percent disabling; right knee 
arthritis, rated 10 percent disabling; degenerative joint 
disease of the left metatarsal phalangeal joint, rated 10 
percent disabling; and a laceration of the back of the head, 
rated noncompensable.  

Service treatment records reflect no complaint, finding or 
diagnosis a left knee disability while the Veteran was on 
active duty.  Bilateral knee pain is demonstrated on VA 
examination in June 1992, but X-ray studies of the left knee 
at that time were interpreted as normal.  VA outpatient 
records include a March 2003 note from a VA podiatrist who, 
after reporting that the Veteran had been receiving treatment 
at that facility for his service-connected left ankle and 
foot disabilities for many years, stated that it was believed 
that the foot "condition is contributing to the knee, hip, 
and lower back pain this vet is experiencing."  The Veteran 
was then afforded an examination by a VA orthopedic physician 
who, in May 2003 after examination of the Veteran and review 
of the claims file, rendered a diagnosis of chondromalacia of 
the left knee, "likely as not unrelated to the active duty 
problem."  

Additional VA outpatient treatment records show that the 
Veteran underwent a lumbar branch block procedure at the pain 
management clinic.  At that time, it was noted that the 
Veteran had significant mid-foot and rear foot varus, with 
limitation of motion in the subtalar and metatarsal joints.  
This marked decrease in range of motion and shock absorption 
had resulted in pain, including knee pain.  

An examination was conducted by VA in September 2008.  At 
that time, the examiner reviewed all of the Veteran's medical 
records, including the service treatment records, in detail.  
The examiner noted that it had been requested that the 
Veteran's knees be evaluated and provide an opinion regarding 
the etiology of the knee disabilities.  The pertinent 
diagnosis was that the Veteran's left knee 
osteoarthritis/degenerative joint disease was not caused by 
or the result of the service-connected residuals of a 
fracture of the left talus; was not aggravated by the 
service-connected residuals of the fracture of the left 
talus;  and was not caused by or the result of an injury of 
disease incurred or aggravated by service.  The basis for 
this conclusion was that the Veteran had no preexisting 
disability prior to entrance into service and denied having 
any injury to the left knee while in service.  The left knee 
was not caused or aggravated by the talus fracture because, 
due to this fracture, the Veteran walked with an antalgic 
gait on the left, which minimized the weightbearing on the 
left.  In addition, the left knee degenerative changes were 
extremely mild and these, to the examiner, would represent 
the normal degenerative process for a person of the Veteran's 
age.  It is incidentally noted that this medical opinion 
provided the basis for the establishment of service 
connection for the Veteran's right knee disability.  

Thus, the medical evidence of record reflects that no left 
knee disability was shown in service or for many years 
thereafter.  The Board points out that passage of so many 
years between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the record includes conflicting medial opinions on 
the question of whether there exists a medical nexus between 
current left knee disability and either service or service-
connected disability. 

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

In this appeal, the Board finds the September 2008 VA medical 
opinion compelling.  The examiner reviewed the entire record, 
including the opinions in support of the Veteran's claim, and 
noted the findings both for and against the establishment of 
service connection in his report.  A personal examination of 
the veteran was then performed before opinion was rendered.  
This opinion was also supported by the VA orthopedist in May 
2003, who came to a similar conclusion regarding the 
Veteran's left knee disability.  

By contrast, the Board finds that the opinions rendered by 
the VA podiatrist in March 2003 and at the VA pain management 
clinic in February 2005 are entitled to less weight, as they 
are less specific as to the basis for the opinions and do not 
appear to be based on examinations of as broad scope.  While 
the Board may not ignore a medical opinion, it is certainly 
free to discount the relevance of a statement from a medical 
care provider, as it has done in this case.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  

Accordingly, the Board finds that the preponderance of the 
medical opinion evidence weighs against a finding that the 
Veteran's current left knee disability is related to service 
or to a disability for which service connection has been 
established.  

In addition to the medical evidence, the Board has considered 
the Veteran's oral and written statements, as well as those 
offered by his representative on his behalf; however, none of 
these assertions provide a basis for allowance of the claim.  
As indicated above, the claim on appeal turns on the question 
of whether there exists a medical relationship between the 
current left knee disability and service or to a service-
connected disability.  The  Board points out that questions 
of medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  To whatever extent these statements are being 
offered on the medical nexus question, as laymen without the 
appropriate medical training and expertise, neither the 
Veteran nor his  representative is competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for a left knee disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for left knee disability, to include as 
secondary to service-connected residuals of fracture of the 
left talus, is denied



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


